Exhibit 10.1

 

CVSL INC.

 

DIRECTOR SMART BONUS PLAN

 

On July 18, 2013, the Board adopted the CVSL Inc. (“CVSL” or the “Company)
Director SMART Bonus Plan as set forth herein.

 

1.                                      PURPOSE.  The purpose of the Plan is to
provide Directors of CVSL with a phantom stock interest in the Company through
the granting of Units to achieve one or more of the following:

 

a.              provide incentive to Directors who are expected to make
substantial contribution to the long-term success of the Company;

 

b.              enhance the interests of such Directors in the Company’s success
and progress; and

 

c.               enhance the Company’s ability to maintain a competitive
position in attracting and retaining qualified Directors necessary for the
continued success and progress of the Company.

 

2.                                      DEFINITIONS.  For the purpose of the
Plan, unless the context requires otherwise, the following terms shall have the
meanings indicated below:

 

a.              “Award Agreement” means, with respect to each grant of Units to
a Participant, the written agreement between the Participant and the Company
setting forth the terms and conditions of the award of Units.  Award Agreements,
which need not be identical, shall state the number of Units originally awarded
to the Participant, shall be signed by the Company, and shall incorporate by
reference the terms of this Plan, which shall be attached thereto.  The
Committee (defined herein) shall determine the amount of the award with approval
of the Company’s Board.

 

b.              “Beneficiary” means any person or persons so designated in
accordance with the provisions of Section 10.

 

c.               “Board” means the Board of Directors of the Company.

 

d.              “Code” means the Internal Revenue Code of 1986, as amended, and
rules and regulations issued thereunder.

 

e.               “Committee” means the committee of the Board appointed by the
Board to administer the Plan.  If no Committee is appointed by the Board, the
Committee shall be the Board.

 

f.                “Continuous Service” means the provision of services to the
Company, or any successor, as a member of the Board that is not interrupted or
terminated or the provision of services to a subsidiary of the Company, or its
successor, as a member of the board of directors of such subsidiary.

 

g.               “Common Stock” means the common stock, $.0001 par value, of the
Company which is publicly traded on the OTC Markets OTCQB.

 

h.              “Company” means CVSL Inc.

 

i.                  “Director” means an individual who performs services on
behalf of the Company as a member of the Board.  The Committee shall, from time
to time, select the particular

 

1

--------------------------------------------------------------------------------


 

Directors of the Company to whom Units are granted, and who will, upon such
grant, become Participants in the Plan.  The Committee shall determine, for
purposes of applying the provisions of the Plan, when a Director’s Continuous
Service terminates.

 

j.                 “Disability” means a physical or mental condition of a
Participant resulting from any accident or illness that, in the judgment of the
Committee, makes the Participant unable to engage in any substantial gainful
activity and which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

k.              “Effective Date” means the date the Plan is adopted by the Board
as set forth above.

 

l.                  “Fair Market Value” of the Common Stock and of a Unit shall
be the value of the Common Stock as of any relevant date based on the average of
the closing prices of the Common Stock for the ten trading days immediately
preceding the date of determination.

 

m.          “Participant” means a Director to whom Units have been granted under
the Plan.

 

n.              “Plan” means the CVSL Inc. Director SMART Bonus Plan, as set
forth herein, and as it may be amended from time to time.

 

o.              “Threshold Value” means the Fair Market Value of a Unit on the
date the Unit is granted based on the average of the closing prices of the
Common Stock for the ten trading days immediately preceding the applicable grant
date.

 

p.              “Unit” means a stock equivalent unit used to determine the
amount of an award under the Plan.  The value of a Unit shall be determined for
purposes of calculating the benefits payable under the Plan at any relevant time
by subtracting the Threshold Value applicable to such Unit as set forth in the
Award Agreement from the Fair Market Value of the Common Stock on the Vesting
Date (as defined below).

 

q.              “Vesting Date” means the date or dates and events upon which
Units that have been granted become vested as provided for in an Award
Agreement, including the death or Disability of a Participant.

 

3.                                      ADMINISTRATION.  The Plan shall be
administered by the Committee.  All questions of interpretation and application
of the Plan, or of the terms and conditions pursuant to which awards are granted
or forfeited or pursuant to which amounts are paid under the provisions hereof,
shall be subject to the determination of the Committee.  Such determination
shall be final and binding upon all parties affected thereby.

 

4.                                      PARTICIPANTS.  The Committee shall
approve awards under the Plan.  The Committee shall, from time to time, select
the particular Directors to whom Units are granted, and who will, upon such
grant, become Participants in the Plan.  The Committee has the authority, in its
complete discretion, to grant Units to Participants, and no Participant has any
right to be granted Units or any other rights.  A Participant may be granted
Units at more than one time, and Units may be granted at any time or times
during the term of the Plan.

 

5.                                      ALLOTMENT OF UNITS; UNITS SUBJECT TO
PLAN.  The Committee shall determine the number of Units to be granted to
Participants.  The grant of Units to a Participant shall not be deemed either to
entitle the Participant to, or to disqualify the Participant from, participation
in any other grant of Units under the Plan.

 

2

--------------------------------------------------------------------------------


 

6.                                      GRANT OF UNITS.  All grants of Units
under the Plan shall be approved by the Committee.  Each grant of Units under
the Plan shall be evidenced by resolution of the Committee and by an Award
Agreement containing such terms and provisions as are approved by the Committee,
but not inconsistent with the Plan, including among other things, vesting
provisions that are different than the provisions set forth in Section 7, and
arrangements whereby Units will be granted upon the achievement of specific
performance objectives established by the Committee.  The Company shall execute
each Award Agreement upon instructions from the Committee.

 

7.                                      VESTING.  Except as provided otherwise
in an Award Agreement, a Participant shall not be vested in his or her right to
receive a payment attributable to the Units granted to him or her under an Award
Agreement unless the Participant remains in Continuous Service until the earlier
of the Participant’s death, Disability or other applicable Vesting Date.

 

8.                                      PAYMENT OF BENEFITS.  A Participant
shall be entitled to payments (the “Cash-Out Payments”) commencing within the
sixty-day period following the Vesting Date, with the actual payment date during
such sixty-day period determined by the Committee in its sole discretion (the
“Payment Commencement Date”).  The Cash-Out Payments with respect to a Vesting
Date other than a Participant’s death or Disability shall be paid in three
substantially equal annual payments, the first such payment on the Payment
Commencement Date, the second payment on the first anniversary of the Payment
Commencement Date and the third payment on the second anniversary of the Payment
Commencement Date.  The unpaid amounts during such payment period shall be
credited with interest at a rate of LIBOR plus 2% per year, with unpaid accrued
interest paid with the next scheduled Cash-Out Payment. The Cash-Out Payment
with respect to a Vesting Date attributable to a Participant’s death or
Disability shall be paid in a single lump sum payment on the Payment
Commencement Date.  The aggregate amount of the Cash-Out Payments payable as a
result of a Vesting Date shall be the Fair Market Value of the Common Stock on
the Vesting Date less the Threshold Value multiplied by the number of Units that
become vested on that Vesting Date.

 

If a Participant’s Continuous Service ends for any reason (other than death or
Disability) before the Vesting Date, the Participant shall forfeit all unvested
Units and all rights to payments for such Units.  Notwithstanding the foregoing
provisions, if a Participant’s services are terminated or end for any reason
other than death or Disability after a Vesting Date, twenty percent of each
remaining Cash-Out Payment shall be forfeited and no interest shall be paid on
the forfeited amount.  The remaining eighty percent of the scheduled Cash-Out
Payments shall be paid as if the Participant was still providing Continuous
Service to the Company.

 

9.                                      CAPITAL ADJUSTMENTS AND
REORGANIZATIONS.  The number of Units covered by each outstanding grant under an
Award Agreement shall be adjusted to reflect, as deemed appropriate by the
Committee in its sole discretion, any stock dividend, stock split, share
combination, exchange of shares, recapitalization, merger, consolidation,
separation, reorganization, liquidation or the like, of or by the Company,
provided that such adjustment does not cause the Award to fail to satisfy the
requirements of Section 409A of the Code.

 

10.                               DESIGNATION OF BENEFICIARIES.  Each
Participant from time to time may designate any person or persons (who may be
named contingently or successively) to receive such benefits as may be payable
under the Plan upon or after the Participant’s death, and such designation may
be changed from time to time by the Participant by filing a new designation. 
Each designation will revoke all prior designations by the same Participant and
will be effective only when filed in writing with the Committee during the
Participant’s lifetime.  In the absence of a valid Beneficiary designation, or
if, at the time any benefit payment is due to a Beneficiary, there is no living
Beneficiary validly named by the Participant, the Company shall pay any such
benefit payment to the Participant’s estate.

 

3

--------------------------------------------------------------------------------


 

11.                               INTERPRETATION.  The Committee shall interpret
the Plan and shall prescribe such rules and regulations in connection with the
operation of the Plan as it determines to be advisable for the administration of
the Plan.  The Committee may rescind and amend its rules and regulations at any
time.  Any determination or interpretation by the Committee shall be final,
conclusive and binding on the Participants and all other interested parties.

 

12.                               AMENDMENT OR DISCONTINUANCE; TERM.  The Plan
may be amended or discontinued by the Board without the approval of the
shareholders of the Company.  The Plan shall terminate on July 18, 2019.  Any
amendment or termination of the Plan shall be subject to the applicable
provisions of Section 409A of the Code and the Board retains the right, in its
sole discretion, to terminate the Plan and any awards granted hereunder in
connection with a change in control event as described in Treasury Regulation
Section 1.409A-3(j)(4)(ix).

 

13.                               EFFECT OF PLAN.  Neither the adoption of the
Plan nor any action of the Committee or the Board shall be deemed to give a
Participant any right to be granted Units or any other rights.  Nothing in this
Plan shall be construed as conferring upon any Participant the right to continue
as a Participant or as a Director.  In addition, nothing in this Plan or in an
Award Agreement shall be deemed to give any person any shareholder rights with
respect to the Company, including rights to distributions and liquidation
proceeds.

 

14.                               NONTRANSFERABILITY.  Except by the laws of
descent and distribution, no benefit provided hereunder shall be subject to
alienation, assignment, or transfer by a Participant (or by any person entitled
to such benefit pursuant to the terms of the Plan), nor shall it be subject to
attachment or other legal process of whatever nature, and any attempted
alienation, assignment, attachment, or transfer shall be void and of no effect
whatsoever and upon any such attempt, the benefit shall terminate and be of no
force or effect.  During a Participant’s lifetime, awards granted to the
Participant shall be payable only to the Participant.

 

15.                               TAX WITHHOLDING.  The Company shall have the
right to deduct from all awards paid hereunder any income and other taxes that
it deems are required by law to be withheld with respect to such payments.

 

16.                               TITLE AND HEADINGS.  The titles and headings
of the Sections in this Plan are for convenience of reference only, and in the
event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

 

17.                               APPLICABLE LAW.  This Plan shall be construed
in accordance with and governed by the laws of the State of Texas.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Plan is executed on behalf of the Company on this 18th
day of July, 2013.

 

 

 

CVSL INC.

 

 

 

 

 

 

 

By:

/s/ John P. Rochon

 

 

John P. Rochon

 

 

Chairman of the Board

 

5

--------------------------------------------------------------------------------